Title: To Benjamin Franklin from the Marquise de Lafayette, [before 3 August 1778]
From: Lafayette, Marie-Adrienne-Françoise de Noailles, marquise de
To: Franklin, Benjamin


[before August 3, 1778]
Mde. De la fayette a recu des nouvelles d’amerique, et la relation d’une petite affaire ou s’est trouvé mr. De la fayette. Elle n’ose y ajouter foy, jusqu’a ce que monsieur franklin ait eu la bonte de lui confirmer. Elle espere qu’il voudra bien lui mander ce qu’on peut en croire, et lui envoye cette relation. Les nouvelles qu’elle annonce sont bien bonnes et elle le prie d’en recevoir tous ses complimens ainsi que messieurs adams et lee etc.
Mde. De la fayette joint a cette relation plusieurs lettres dont on l’avoit chargée pour mr. De la fayette une qu’elle vient d’ecrire et une autre pour un prisonnier que sa pauvre mere prie de lui faire passer. Mde. De la fayette avoit deja parle a monsieur Deane en faveur de ce prisonnier, et elle le reccommande de nouveau avec infiniment d’interêt et d’instance aux bontés de mr. franklin (la lettre de la mere est decachetée son adresse est dessus la lettre) cette pauvre mere est bien malheureuse sa situation est cruelle et elle interessera surement la sensibilite de monsieur franklin.
Mde. De la fayette lui presente ses hommages et le conjure de l’avertir de la premiere occasion d’ecrire en amerique parceque, quoiqu’elle lui envoye cette lettre elle aimeroit mieux que mr. De la fayette eut de ses nouvelles les plus fraiches possibles. Elle reitere a monsieur franklin les assurances de sa reconnoissance et ose meme dire de tous les sentiments qu’il lui connoit
Noailles De LA FAYETTE
